Exhibit 32.1 CERTIFICATION In connection with the periodic report of Biostar Pharmaceuticals, Inc. (the “Company”) on Form 10-Q for the quarter ended June 30, 2014, as filed with the Securities and Exchange Commission (the “Report”), I, Ronghua Wang, Chief Executive Officer (Principal Executive Officer) of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, Section 1350 of the United States Code, that to the best of my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. Date:August 14, 2014 /s/Ronghua Wang Ronghua Wang Chief Executive Officer (Principal Executive Officer) A signed original of this written statement has been provided to the Registrantand will be retained by the Registrant and to the Securities and Exchange Commission or its staff upon request.
